     Case 2:19-cv-02019-RFB-EJY Document 11 Filed 12/18/19 Page 1 of 4




12/18/2019
Case 2:19-cv-02019-RFB-EJY Document 11 Filed 12/18/19 Page 2 of 4
     Case 2:19-cv-02019-RFB-EJY Document 11
                                         10 Filed 12/18/19 Page 3
                                                                1 of 4
                                                                     2




                                                      2:19-cv-02019-RFB-EJY




12/18/2019
Case 2:19-cv-02019-RFB-EJY Document 11
                                    10 Filed 12/18/19 Page 4
                                                           2 of 4
                                                                2
